United States District Court
Northem District of Calit`ornia

\DOO'--]O'\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00872-HSG Document 18 Filed 02/20/19 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

STATE OF CALIFORNIA, et al., Case No. l9-cv-OOS72-EDL

Plaintiffs,

V C()NSENT OR DECLINATION
` TO MAGISTRATE JUDGE

DoNALD J. TRUMP, er al., JURISDICTION

Defendants.

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes Whether you
(if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
consent or decline magistrate judge jurisdiction in this matter. Sign this form below your
selection.
( ) Consent to Magistrate Judge Jurisdiction
In accordance With the provisions of 28 U.S.C. § 63 6(c), l voluntarily walt to
have a United States magistrate judge conduct all further proceedings in this case, including trial
and entry of final judgment l understand that appeal from the judgment shall be taken directly to
the United States Court of Appeals for the Ninth Circuit.
OR
(\/j _]Le_clin_e Magistrate .Iudge Jurisdiction
ln accordance With the provisions of 28 U.S.C. § 63 6(c), I M to have a United
States magistrate judge conduct all further proceedings in this case and l hereby request that this

case be reassigned to a United States district judge.

DATE: _ NAME: L¢e_ 1 jimme
COUNSEL FOR: S+v=\:t.z O'F Ca_l 1€¢/,1 a

(o£;Ro/Mf_\ sE. )

S1gnature

 

